COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00166-CR


Johnnie Dunning                          §    From the 371st District Court

                                         §    of Tarrant County (0632435D)

v.                                       §    March 1, 2018

                                         §    Opinion by Justice Walker

The State of Texas                       §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We vacate the trial court’s May 17,

2017 “not favorable” finding and remand this case to the trial court for an entry of

a finding that had the post-conviction DNA test results attained by Dunning been

available during the trial of the offense, it is reasonably probable that Dunning

would not have been convicted.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker